Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Michal Gnitecki, President, Chief Executive and Financial Officer, Treasurer, Secretary, and Director of Titan Oil & Gas, Inc. (the “Company”) certifies, under the standards set forth and solely for the purposes of 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his knowledge, the Annual Report on Form 10-K of the Company for the year ended August 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities ExchangeAct of 1934 and information contained in that Form 10-K fairly presents, in all material respects, the financial condition andresultsof operations of the Company. Dated: November 29, 2012 By: /s/ Michal Gnitecki Name: Michal Gnitecki Title: Director, President, Chief Executive Officer, Chief Financial Officer, Treasurer, and Secretary (Principal Executive, Financial & Accounting Officer)
